Citation Nr: 1002175	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of nasopharyngeal cancer (lymphoepithelioma), 
claimed as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for coronary artery 
disease, status post bypass grafting with hypertension, 
claimed as the residual of exposure to Agent Orange.

3.  Entitlement to service connection for attention deficit 
hyperactivity disorder, claimed as the residual of exposure 
to Agent Orange.

4.  Entitlement to service connection for depression and/or 
anxiety, claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 2005 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2008, the Board denied the claims.  The veteran 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2008, the Court 
issued an order granting a November 2008 joint motion to 
remand the appeal to the Board.  The appeal was returned to 
the Board for further action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

It appears as though the Veteran had applied for Social 
Security Administration (SSA) disability benefits.  However, 
none of the records relied upon by SSA in its determination 
has been associated with the claims folder.  These must be 
obtained before a decision on the Veteran's appeal can be 
made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

In a December 2009 letter, the Veteran's attorney indicated 
that the Veteran received treatment at the VA Medical Center 
(VAMC) in Bonham, Texas.  VA medical records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  These records must be obtained and 
considered when deciding the Veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

With regard to the nasopharyngeal cancer claim, it is 
contended that that the Veteran's nasopharyngeal cancer had 
its origin during his period of active military service.  In 
the alternative, it is contended that the nasopharyngeal 
cancer in question is the result of exposure to Agent Orange 
to which the Veteran was exposed while cleaning and/or 
otherwise working on aircraft which had recently seen service 
in the Republic of Vietnam.

As previously noted, the Veteran served on active duty from 
January 1970 to July 1972.  Pertinent evidence of record is 
to the effect that, during the period from April to December 
1970 (while in service), the Veteran on various occasions 
underwent evaluation and received treatment for what was 
described as "blood-flecked sputum" and/or drainage from 
his sinuses or nasal cavity, which would ultimately be 
deposited in his mouth, ending up on his pillow as a red 
stain.  However, subsequent examinations, including a Tine 
test and chest x-rays, proved negative.  Sputum cultures, it 
should be noted, were inconclusive, with one showing the 
presence of E coli, and the other being negative.  The 
Veteran ultimately received a diagnosis of locally extensive 
lymphoepithelioma involving the nasopharyngeal area, with 
metastases to the left neck and, most probably, the right 
neck invading the occipital bone in November 1989, more than 
17 years following his separation from service.  

The Veteran argues that the aforementioned "blood-flecked 
sputum" and/or drainage was the result of exposure to Agent 
Orange, and was itself representative of the beginnings of 
the nasopharyngeal cancer for which he successfully received 
treatment in 1989.  However, there is no indication that, at 
any time during the Veteran's period of active service, he 
"set foot" in the Republic of Vietnam, thereby entitling 
him to a presumption of service connection for certain 
disabilities first shown after service based on exposure to 
Agent Orange.  Accordingly, in order to prevail, the Veteran 
must demonstrate that his nasopharyngeal cancer had its 
origin during his period of service from January 1970 to July 
1972, or, alternatively, within the first year following his 
discharge.  A VA examination is therefore required to address 
this issue.  McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records VA or 
private (after obtaining necessary 
authorization) pertaining to treatment 
provided for the Veteran's residuals of 
nasopharyngeal cancer, coronary artery 
disease, attention deficit 
hyperactivity disorder, depression and 
anxiety, including any records from the 
VAMC in Bonham, Texas.  All records 
secured must be associated with the 
claims file.  If any identified records 
are not available, or if the search for 
any such records yields negative 
results, that fact should clearly be 
documented in the claims file.  The 
Veteran is to be notified in writing, 
and provided with an opportunity to 
submit such reports.  

2.	Contact SSA and request copies of all 
records used in determining the 
Veteran's entitlement to disability 
benefits.  Any decision rendered by an 
Administrative Law Judge must also be 
obtained and associated with the claims 
folder.  All attempts to obtain these 
records must be documented for 
inclusion in the folder.  If there are 
no records, it must be so stated, in 
writing, for inclusion in the folder.

3.	Schedule the Veteran for a VA 
examination with an oncologist to 
identify whether the Veteran has any 
postoperative residuals of 
nasopharyngeal cancer 
(lymphoepithelioma) and if so, to 
ascertain whether his disability or any 
residuals thereof are related to 
service.  The claims folder must be 
made available to the examiner in 
conjunction with the examination, and 
the examiner must indicate that a 
review of the claims file was 
accomplished.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.   

Thereafter the examiner should identify 
all of the Veteran's postoperative 
residuals of nasopharyngeal cancer 
(lymphoepithelioma).  If no residuals 
are present, the examiner should state 
so.  For any residuals present, the 
examiner should opine whether the 
Veteran's "blood-flecked sputum" 
and/or other drainage for which the 
Veteran received treatment in 1970 
(during his period of active military 
service) is at least as likely as not 
(at least a 50% probability or more) 
representative of the beginnings of the 
nasopharyngeal cancer first 
conclusively diagnosed and treated in 
November 1989?  A complete rationale 
must be provided for any opinion 
offered.  If the VA examiner concludes 
that an opinion cannot be offered 
without engaging in speculation then 
she/he should indicate this.

4.	After accomplishing any other 
development deemed appropriate, 
readjudicate the issues on appeal.  If 
the determinations remain unfavorable 
to the Veteran, he and his attorney 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his attorney should be 
given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


